This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 MELISSA MIREYA HIDALGO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 33,146

 5 DAVID ISAAC KROWL,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Mary W. Rosner, District Judge


 9 Grace B. Duran
10 Las Cruces, NM

11 for Appellee

12 David Isaac Krowl
13 Las Cruces, NM

14 Pro Se Appellant


15                                 MEMORANDUM OPINION

16 KENNEDY, Chief Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed, and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.



6                                        ____________________________________
7                                        RODERICK T. KENNEDY, Chief Judge


8 WE CONCUR:



 9 _________________________
10 MICHAEL E. VIGIL, Judge



11 _________________________
12 J. MILES HANISEE, Judge




                                            2